PARKS, Vice Presiding Judge,
concurring in result:
I believe the majority’s lengthy interpretation of 11 O.S.Supp.1988, § 28-127 is unnecessary. A bondsman is entitled to mandatory return of his forfeited property where the defendant is returned to custody in compliance with Section 28-127(E), and *1016“upon proof that all expenses have been paid_” Appellant argues this latter requirement has been met because “the City has not provided proof that any outstanding expenses exist.” Amended Brief of Appellant, at 5. I disagree. The statute clearly places the burden of proof on this requirement upon the bondsman, and appellant has not met that burden. Therefore, appellant has failed to show a clear legal right to the extraordinary writ of mandamus. See Woolen v. Coffman, 676 P.2d 1375, 1377 (Okla.Crim.App.1984).
Based on the foregoing, I agree the petition for a writ of mandamus should be denied.